Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 1 of 12 PagelD: 1

COSTELLO & MAINS, LLC
By: Kevin M. Costello, Esquire
Attorney I.D. No. 024411991
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700

Attorneys for Plaintiff

 

KATHLEEN CUMMINS, : UNITED STATES DISTRICT COURT
: DISTRICT OF NEW JERSEY
Plaintiff,
CIVIL ACTION
VS.
Electronically filed
GMRI, INC. D/B/A OLIVE GARDEN, and
JOHN DOES 1-5 AND 6-10, : DOCKET NO:

Defendants.
COMPLAINT AND JURY DEMAND

 

Plaintiff, Kathleen Cummins, by way of Complaint against the defendants, says:
Preliminary Statement
l. This action arises under the New Jersey Law Against Discrimination (“LAD”)
alleging pregnancy discrimination. This action is also brought by plaintiff to remedy violations
of the Fair Labor Standards Act, as amended, 29 U.S.C. sec. 201, et seq. (“FLSA”) and
retaliation.
Jurisdiction and Venue
2. Jurisdiction of the Court is invoked pursuant to 29 U.S.C, Sec. 216(b), 28 U.S.C.
Sec. 1331] and 28 U.S.C. Sec. 1332.
3. Because plaintiff and defendants are residents of the district of New Jersey,

venue is proper within this district pursuant to 28 U.S.C. Sec. 1391.
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 2 of 12 PagelD: 2

Identification of Parties

4, Plaintiff Kathleen Cummins is, at all relevant times herein, a resident of the State
of New Jersey and was employed by the defendant.

5. Defendant GMRI, Inc. d/b/a Olive Garden is a business entity located at 234
Stafford Park Boulevard, Manahawkin, New Jersey 08050 and was the employer of the plaintiff.

6. Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or
entities who, on the basis of their direct acts or on the basis of respondeat superior, are
answerable to the plaintiff for the acts set forth herein.

General Allegations

Ts Plaintiff began working for GMRI, Inc. d/b/a Olive Garden in or around May
2011.

8. At all times, plaintiff performed up to and beyond the reasonable expectations of
her employer.

9. Plaintiff worked as a hostess and server in for “to-go” (takeout) and delivery.

10. Plaintiff gave birth to her first child in or around February 2017.

Ih. Plaintiff breast fed her child and, therefore, needed to pump to express breast milk
while at work.

12. For the first nine months, plaintiff was permitted to pump in a manager’s office.

13. In or around November 2017, Michelle Lutter, the manager, walked into the
office while plaintiff was pumping breast milk.

14. Plaintiff was properly covered and not exposed in any way.

1S. Shortly thereafter, plaintiff was told by Ms. Lutter and Pierre (last name presently

unknown), the general manager, that she was no longer allowed to pump in the manager’s office.
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 3 of 12 PagelD: 3

16. Furthermore, Ms. Lutter and Pierre advised plaintiff that she could no longer
pump while at work.

17, Instead, Ms, Lutter and Pierre told plaintiff that she must go home and pump
while on her break.

18. Shortly thereafter, in or around November 11, 2017, plaintiff offered to cover a
to-go shift for a co-worker who could not come into work that day.

19. In response, Pierre told plaintiff that she could not work any to-go shifts until he
could find a location for her to pump.

20. Pierre further advised plaintiff that if she was scheduled to work a double shift
that she would have to go home to pump.

21. Defendant’s refusal to allow plaintiff to work to-go shifts and double shifts
resulted in plaintiff working fewer hours, causing economic harm.

22. A determinative and/or a motivating factor in plaintiff's loss of shifts was her
status as a breast-feeding mother.

23. In addition and/or in the alternative, a determinative and/or a motivating factor in
plaintiff's loss of shifts was in retaliation for plaintiff's request to pump breast milk on the
premises.

24, By requesting permission to pump breast milk at work, plaintiff engaged in LAD
protected conduct.

25. In addition and/or in the further alternative, a determinative and/or motivating
factor in plaintiff's loss of shifts was plaintiff's LAD protected conduct.

26.  Asaresult of the actions of defendants, plaintiff has been forced to suffer

economic and emotional! harm.
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 4 of 12 PagelD: 4

a2 Plaintiff's job duties did not fall within any exception to the requirements of the
FLSA.

28. The FLSA requires employers to provide unpaid breaks, on the premises, in an
acceptable location, to express breast milk for one year from birth.

29, Here, defendants failed to do so.

COUNT I
FLSA Violation
30. Plaintiff hereby repeats and realleges paragraphs | through 29, as though fully set
forth herein.
31. | Defendant failed to provide plaintiff unpaid breaks, on the premises, to express
breast milk during the first year from birth,
32. Defendant, by the above acts, has violated 29 U.S.C. sec. 207.
35. Plaintiff has suffered monetary damages as a result of defendant's acts.
WHEREFORE, plaintiff respectfully requests that this Court enter a judgment:
a. Declaring that the acts and practices complained of herein are in violation of the
FLSA;
b. Declaring that the acts and practices complained of herein are willful violations
within the meaning of 29 U.S.C. sec. 255(a);
c. In joining and restraining permanently the violations alleged herein, pursuant to 29

U.S.C. sec. 217;
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 5 of 12 PagelD: 5

d. Directing defendant to make plaintiff whole for all lost wages due as a consequence
of defendant’s violation of the FLSA, together with interest thereon from the date(s)
such wages were due from the date of plaintiff's lost shifts;

e. Directing defendant to pay plaintiff an additional amount of liquidated damages as
provided for in 29 U.S.C. sec. 216(b);

f. Awarding plaintiff the costs of this action together with reasonable attorneys’ fees, as
provided in 29 U.S.C. sec. 216(b); and

Granting such other and further relief as this Court deems necessary and proper.

ie)

COUNT II
FLSA Retaliation
34. Plaintiff hereby repeats and realleges paragraphs | through 33, as though fully set
forth herein.
35. For the reasons set forth above, defendants retaliated against plaintiff for making
requests protected under the FLSA.
36. Defendant, by the above acts, has violated 29 U.S.C. sec. 207.
37. Plaintiff has suffered monetary damages as a result of defendants act.
WHEREFORE, plaintiff respectfully requests that this Court enter a judgment:
a. Declaring that the acts and practices complained of herein are in violation of the
FLSA;
b. Declaring that the acts and practices complained of herein are willful violations
within the meaning of 29 U.S.C. sec. 255(a);
¢, In joining and restraining permanently the violations alleged herein, pursuant to 29

U.S.C. sec. 217;
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 6 of 12 PagelD: 6

d. Directing defendant to make plaintiff whole for all lost wages due as a consequence
of defendant’s violation of the FLSA, together with interest thereon from the date(s)
such wages were due from the date of plaintiff's lost shifts;

e. Directing defendant to pay plaintiff an additional amount of liquidated damages as
provided for in 29 U.S.C. sec. 216(b);

f. Awarding plaintiff the costs of this action together with reasonable attorneys’ fees, as
provided in 29 U.S.C. sec. 216(b); and

g. Granting such other and further relief as this Court deems necessary and proper.

COUNT III
Pregnancy Discrimination Under the LAD

38. Plaintiff hereby repeats and realleges paragraphs | through 37, as though fully set

forth herein.

39. For the reasons set forth above, defendants are liable to plaintiff for pregnancy

discrimination.

WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,
punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, and any other

relief the Court deems equitable and just.

COUNT IV
Request for Equitable Relief

40. _ Plaintiff hereby repeats and realleges paragraphs | through 36, as though fully set

forth herein.

41. Plaintiff requests the following equitable remedies and relief in this matter.
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 7 of 12 PagelD: 7

42. Plaintiff requests a declaration by this Court that the practices contested herein

violate New Jersey law as set forth herein.

43. Plaintiff requests that this Court order the defendants to cease and desist all
conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

and as to all other individuals similarly situated.

44, —_ To the extent that plaintiff was separated from employment and to the extent that
the separation is contested herein, plaintiff requests equitable reinstatement, with equitable back

pay and front pay.

45, Plaintiff requests, that in the event that equitable reinstatement and/or equitable
back pay and equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

benefits and other remuneration is also equitably restored to the plaintiff.

46. Plaintiff requests that the Court equitably order the defendants to pay costs and

attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.

47, Plaintiff requests that the Court order the defendants to alter their files so as to

expunge any reference to which the Court finds violates the statutes implicated herein.

48. Plaintiff requests that the Court do such other equity as is reasonable, appropriate

and just.

WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and
in the alternative, together with compensatory damages, punitive damages, interest, cost of suit,
attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front pay, equitable

reinstatement, and any other relief the Court deems equitable and just.
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 8 of 12 PagelD: 8

Respectfully submitted,

COSTELLO & MAINS, LLC

By: /s/ Kevin M. Costello
Kevin M. Costello
18000 Horizon Way, Suite 800
Mt. Laurel, NJ 08054
856-727-9700
kcostello@costellomains.com

Attorneys for Plaintiff
Dated: December 19, 2018
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 9 of 12 PagelD: 9

DEMAND FOR A TRIAL BY JURY
Plaintiff, by and through their below-signed counsel, hereby demand, pursuant to Rule
38(b) of the Federal Rules of Civil Procedure, a trial by jury on all Counts in the above-

captioned action.

COSTELLO & MAINS, LLC

By: /s/ Kevin M. Costello
Kevin M. Costello

DESIGNATION OF TRIAL COUNSEL
Kevin M. Costello, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

COSTELLO & MAINS, LLC

By: /s/ Kevin M. Costello
Kevin M. Costello
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 10 of 12 PagelD: 10

DEMAND TO PRESERVE EVIDENCE

1. All defendants are hereby directed and demanded to preserve all physical and electronic
information pertaining in any way to plaintiff's employment, to plaintiff's cause of action and/or
prayers for relief, to any defenses to same, and pertaining to any party, including, but not limited
to, electronic data storage, closed circuit TV footages, digital images, computer images, cache
memory, searchable data, emails, spread sheets, employment files, memos, text messages and
any and all online social or work related websites, entries on social networking sites (including,
but not limited to, Facebook, twitter, MySpace, etc.), and any other information and/or data
and/or things and/or documents which may be relevant to any claim or defense in this litigation.
2. Failure to do so will result in separate claims for spoliation of evidence and/or for

appropriate adverse inferences.

COSTELLO & MAINS, LLC

By: /s/ Kevin M. Costello

Kevin M. Costello
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 11 of 12 PagelD: 11

JS 44 (Rev. 08/18)

(a) PLAINTIFFS

Kathleen Cummins

(b) County of Residence of First Listed Plaintiff

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Si INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

Ocean County NJ

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Costello & Mains, LLC. 18000 Horizon Way, Suite 800, Mt. Laurel, NJ
08054
856-727-9700

DEFENDANTS

NOTE:

Attorneys (if Known)

 

GMRI, Inc. D/B/A Olive Garden

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an "x" in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

1 U.S, Government 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State % | O 1 Incorporated or Principal Place a4 m4
of Business In This State
O 2 U.S. Government 4 Diversity Citizen of Another State (a O 2 Incorporated and Principal Place o5 o5
Defendant (ndicate Citizenship of Parties in item ill) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation O6 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT. : TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY — | 625 Drug Related Seizure © 422 Appeal 28 USC 158 375 False Claims Act
120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 3 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability 1 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 368 Asbestos Personal © 835 Patent - Abbreviated 0D 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits 4 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards GO 861 HIA (1395ff) © 485 Telephone Consumer
© 160 Stockholders* Suits 4 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability 380 Other Personal 1 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI 1 850 Securities/Commodities/
196 Franchise Injury © 385 Property Damage OG 740 Railway Labor Act © 865 RSI (405(g)) Exchange
362 Personal Injury - Product Liability O 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act O 89) Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0) 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 895 Freedom of Information
© 220 Foreclosure 3 441 Voting 463 Alien Detainee Income Security Act or Defendant) Act
© 230 Rent Lease & Ejectment @&% 442 Employment S10 Motions to Vacate © 871 IRS—Third Party 1 896 Arbitration
© 240 Torts to Land 3 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
O 245 Tort Product Liability Accommodations 530 General Act/Review or Appeal of
© 290 All Other Real Property J 445 Amer. w/Disabilities - 535 Death Penalty IMMIGRATION Agency Decision

 

Employment

9 446 Amer. w/Disabilities -
Other

1 448 Education

 

 

Other:

540 Mandamus & Other

550 Civil Rights

355 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

o
aq
a
a
oO
aq
o
a

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an "X" in One Box Only)

M1

VI. CAUSE OF ACTION

Original
Proceeding

2 Removed from
State Court

O 3

 

Remanded from
Appellate Court

a4

Reinstated or
Reopened
(specify)

© 5 Transferred from
Another District

Transfer

Cite the U.S. Civil Statute under_which you are filing (Pe net cite jurcdhena statutes unless diversity):
New Jersey Law Against Discrimination and Fair La

Brief description of cause:

0 6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

or Standards Act: pregnancy discrimination

 

VII. REQUESTED IN

COMPLAINT:

CO CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P

VIEL RELATED CASE(S)

IF ANY

DATE
1/15/19
FOR OFFICE USE ONLY

RECEIPT #

(See instructions):

AMOUNT

JUDGE

DEMAND §

SIGNATURE OF ATTORNEY OF RECORD

/s/Michael J. Reilly

APPLYING IFP

JUDGE

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

Af Yes ONo

MAG. JUDGE
Case 3:19-cv-00519-MAS-LHG Document1 Filed 01/15/19 Page 12 of 12 PagelD: 12

JS 44 Reverse (Rev. 08/18)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(¢)

IL.

Il.

IV.

VL.

VIL.

VILL.

Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and

then the official, giving both name and title.

County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings, Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below,

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States, In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked,

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit, Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers,

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407,

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, ifany, If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
